
	
		II
		111th CONGRESS
		1st Session
		S. 1442
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2009
			Mr. Bingaman (for
			 himself, Ms. Snowe, and
			 Mr. Udall of New Mexico) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Lands Corps Act of 1993 to expand the
		  authorization of the Secretaries of Agriculture, Commerce, and the Interior to
		  provide service-learning opportunities on public lands, establish a grant
		  program for Indian Youth Service Corps, help restore the Nation’s natural,
		  cultural, historic, archaeological, recreational, and scenic resources, train a
		  new generation of public land managers and enthusiasts, and promote the value
		  of public service.
	
	
		1.Short titleThis Act may be cited as the
			 Public Lands Service Corps Act of
			 2009.
		2.Amendment to
			 short title
			(a)AmendmentSection
			 201 of the Public Lands Corps Act of 1993 (16 U.S.C. 1701 note; 107 Stat. 848)
			 is amended to read as follows:
				
					201.Short
				titleThis title may be cited
				as the Public Lands Service Corps Act of
				1993.
					.
			(b)ReferencesAny reference contained in any law,
			 regulation, document, paper, or other record of the United States to the
			 Public Lands Corps Act of 1993 shall be considered to be a
			 reference to the Public Lands Service Corps Act of 1993.
			3.ReferenceA reference in this Act to the
			 Act is a reference to the Public Lands Service Corps Act of 1993 (16
			 U.S.C. 1721 et seq.; title II of Public Law 91–378).
		4.Amendments to the
			 Public Lands Service Corps Act of 1993
			(a)Name and project
			 description changesThe Act
			 is amended—
				(1)by striking
			 Public Lands Corps each place it appears and inserting
			 Public Lands Service Corps;
				(2)by striking
			 conservation center each place it appears and inserting
			 residential conservation center; and
				(3)by striking appropriate conservation
			 projects each place it appears and inserting appropriate natural
			 and cultural resources conservation projects.
				(b)PurposeSection 202(b) of the Act is amended as
			 follows:
				(1)In paragraph (3), by striking
			 natural and cultural resources and inserting natural,
			 cultural, historic, archaeological, recreational, and scenic
			 resources.
				(2)In paragraph (4),
			 by striking and at the end.
				(3)By amending
			 paragraph (5) to read as follows:
					
						(5)instill in a new generation of young men
				and women from across the nation, including those from diverse backgrounds, the
				desire to seek careers in natural and cultural resource stewardship and public
				service by allowing them to work directly with conservation professionals in
				land management
				agencies;
						.
				(4)By adding after
			 paragraph (5) the following:
					
						(6)promote public understanding and
				appreciation of the mission and work of the Federal land, coastal, and ocean
				management agencies; and
						(7)create a grant
				program for Indian tribes to establish Indian Youth Corps so that Indian youth
				can benefit from Corps programs based on Indian lands, carrying out projects
				that their tribes and communities determine to be
				priorities.
						.
				(c)DefinitionsSection
			 203 of the Act is amended as follows:
				(1)By amending
			 paragraph (1) to read as follows:
					
						(1)Appropriate
				natural and cultural resources conservation projectThe term appropriate natural and
				cultural conservation project means any project for the conservation,
				restoration, construction, or rehabilitation of natural, cultural, historic,
				archaeological, recreational, or scenic
				resources.
						.
				
				(2)By amending
			 paragraph (9) to read as follows:
					
						(9)Public
				landsThe term public
				lands means any lands or waters (or interest therein) owned or
				administered by the United States, including those areas of coastal and ocean
				waters, the Great Lakes and their connecting waters, and submerged lands over
				which the United States exercises jurisdiction, except that such term does not
				include any Indian
				lands.
						.
				(3)In paragraph (10)—
					(A)in the matter
			 preceding subparagraph (A), by inserting by a tribally authorized
			 organization, before or by a nonprofit
			 organization;
					(B)in subparagraph
			 (A)—
						(i)by
			 striking full-time,; and
						(ii)by
			 inserting on Indian lands after resource
			 setting;
						(C)in subparagraph
			 (B), by striking and at the end;
					(D)in subparagraph
			 (C), by striking the period and inserting ; and; and
					(E)by adding at the
			 end the following:
						
							(D)makes available for audit for each fiscal
				year for which the qualified youth or conservation corps receives Federal funds
				under this Act, all information pertaining to the expenditure of the funds, any
				matching funds, and participant
				demographics.
							.
					(4)In paragraph (12)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(C)with respect to the National Marine
				Sanctuary System, coral reefs, and other coastal, estuarine, and marine
				habitats, and other lands and facilities administered by the National Oceanic
				and Atmospheric Administration, the Secretary of
				Commerce.
							.
					(5)By adding at the
			 end the following:
					
						(14)Residential
				conservation centersThe term
				residential conservation centers means the facilities authorized
				under section 205.
						(15)Consulting
				internThe term
				consulting intern means a consulting intern selected under section
				205.
						(16)Indian
				youthThe term Indian youth means an Indian between
				the ages of 16 and 25.
						(17)Indian Youth
				CorpsThe term Indian Youth Corps means a Corps
				established under section 207 that—
							(A)enrolls a
				majority of Indian youth;
							(B)engages in
				service projects based on Indian lands; and
							(C)is administered
				by—
								(i)an Indian
				tribe;
								(ii)a coalition or
				consortium of Indian tribes; or
								(iii)a tribally
				authorized organization.
								(18)Tribally
				authorized organizationThe term tribally authorized
				organization means a qualified youth or conservation corps eligible for
				grants under section 207 that—
							(A)is acting on
				behalf of an Indian tribe pursuant to a tribal resolution that—
								(i)describes the
				agreement between the Indian tribe and the organization under which the
				organization provides a service or operates a program for the benefit of the
				members of the Indian tribe;
								(ii)is designed to
				ensure that the Indian tribe—
									(I)retains the
				authority to approve the actions of the organization on behalf of the Indian
				tribe; and
									(II)is the sole
				beneficiary of the service or program carried out by the organization for the
				Indian tribe; and
									(iii)carries out
				Indian Youth Corps activities described in section 207(b) based on Indian
				lands, as determined by the Indian tribe, to serve the purposes of the Indian
				Youth
				Corps.
								.
				(d)Public Lands
			 Service Corps programSection 204 of the Act is amended as
			 follows:
				(1)By striking subsection (a) and inserting
			 the following:
					
						(a)Establishment
				of Public Lands Service Corps
							(1)In
				generalThere is established in the Department of the Interior,
				the Department of Agriculture, and the Department of Commerce a Public Lands
				Service Corps. The Secretary of the Interior shall establish a department-level
				office to coordinate Public Lands Service Corps activities within the
				Department of the Interior. The Secretary of Agriculture shall establish within
				the Forest Service an office to coordinate Public Lands Service Corps
				activities within that agency. The Secretary of Commerce shall establish within
				the National Oceanic and Atmospheric Administration an office to coordinate
				Public Lands Service Corps activities within that agency. The Secretary of each
				department shall designate a Public Lands Service Corps coordinator for each
				agency within that department that administers public land service corps
				activities.
							(2)Establishment
				of Indian Youth Service Corps liaisonThe Secretary of the
				Interior shall establish an Indian Youth Service Corps liaison that
				will—
								(A)provide outreach
				to Indian tribes about contracting and grant opportunities for establishing
				Corps programs on Indian lands; and
								(B)coordinate with
				the Corporation for National Service’s Tribal Liaison to identify and establish
				Corps opportunities on Indian
				lands.
								.
				(2)In subsection (b),
			 by inserting for a period of not more than 2 years after
			 who are enrolled.
				(3)In subsection
			 (c)—
					(A)by striking
			 priority each place it appears;
					(B)by redesignating
			 paragraph (2) as paragraph (3);
					(C)in paragraph (3)
			 (as so redesignated), by inserting or awarding competitive grants to
			 Indian tribes or tribally authorized organizations under section 207
			 after paragraph (1); and
					(D)by inserting after
			 paragraph (1) the following:
						
							(2)RecruitmentThe Secretary shall undertake, or contract
				for, a program to attract eligible youth to the Corps by publicizing Corps
				opportunities through high schools, colleges, employment centers, and other
				appropriate
				institutions.
							.
					(4)By redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively.
				(5)By inserting after
			 subsection (c) the following:
					
						(d)TrainingThe Secretary shall establish a training
				program based at appropriate residential conservation centers or at other
				suitable regional Federal or other appropriate facilities or sites to provide
				training for Corps members. The Secretary shall—
							(1)ensure that the
				duration and comprehensiveness of the training program shall be commensurate
				with the projects Corps members are expected to undertake;
							(2)develop department-wide standards for the
				program that include training in—
								(A)resource
				stewardship;
								(B)health and
				safety;
								(C)ethics for those
				in public service;
								(D)teamwork and
				leadership; and
								(E)interpersonal
				communications;
								(3)direct the National Park Service, the
				Bureau of Land Management, and the United States Fish and Wildlife Service in
				the case of the Department of the Interior, the Forest Service in the case of
				the Department of Agriculture, and the National Oceanic and Atmospheric
				Administration in the case of the Department of Commerce, to develop
				agency-specific training guidelines to ensure that Corps members enrolled to
				undertake projects for a specific agency are appropriately informed about
				matters specific to that agency, including—
								(A)the history and organization of the
				agency;
								(B)the agency’s core
				values; and
								(C)any
				agency-specific standards for the management of natural, cultural, historic,
				archaeological, recreational, and scenic resources; and
								(4)take into account training already received
				by Corps members enrolled from qualified youth or conservation
				corps.
							.
				(6)In subsection (e)
			 (as so redesignated)—
					(A)in paragraph (1), by striking The
			 Secretary may utilize the Corps or any qualified youth or conservation corps to
			 carry out appropriate and inserting The Secretary may use the
			 Corps or any qualified youth or conservation corps to carry out, under
			 appropriate supervision and training, appropriate natural and cultural
			 resource; and
					(B)by striking
			 on public lands. inserting the
			 following:
						
							on eligible service lands. Such
			 projects may include, but are not limited to, the
			 following:(A)Protection, restoration, or enhancement of
				ecosystem components to promote species recovery, improve biological diversity,
				enhance productivity and carbon sequestration, and enhance adaptability and
				resilience of public lands and resources in the face of climate change and
				other natural and human disturbances.
							(B)Promoting the health of forest and
				public lands and coastal and marine areas, including—
								(i)protection and restoration of
				watersheds and forest, riparian, estuarine, grassland, coral reef, intertidal,
				or other habitat;
								(ii)reduction of wildfire risk and
				mitigation of damage from insects, disease, and disasters;
								(iii)erosion control;
								(iv)control or removal of invasive,
				noxious, or nonnative species; and
								(v)restoration of native
				species.
								(C)Collection of biological,
				archaeological, and other scientific data, including monitoring of
				climatological information, species populations and movement, habitat status,
				and other factors.
							(D)Assisting in historical and cultural
				research, museum curatorial work, oral history projects, documentary
				photography, and activities that support the creation of public works of art
				related to public lands.
							(E)Construction, repair, rehabilitation,
				and maintenance of roads, trails, campgrounds, and other visitor facilities,
				and employee housing, historic sites and structures, and facilities that
				further the purposes of the Public Lands Service
				Corps.
							.
					(C)By redesignating
			 paragraphs (2) and (3) as paragraph (4) and (5), respectively.
					(D)By inserting after
			 paragraph (1) the following:
						
							(2)Visitor
				servicesThe Secretary
				may—
								(A)enter into or
				amend an existing cooperative agreement with a cooperating association,
				educational institute, friends group, or similar nonprofit partner organization
				for the purpose of providing training and work experience to Corps members in
				areas including, but not limited to, sales, office work, accounting, and
				management provided that the work experience directly relates to the protection
				and management of the public lands; and
								(B)allow Corps
				members to help provide information and orientation services that promote
				visitor safety and enjoyment of public lands, and assist in the gathering of
				visitor use data.
								(3)InterpretationThe Secretary may not assign Corps members
				to provide interpretation or education services for the public. However, under
				the direct and immediate supervision of an agency employee, Corps members
				may—
								(A)provide
				orientation and information services to visitors;
								(B)assist agency
				employees in the delivery of interpretive or educational programs where
				audience size, environmental conditions, safety, or other factors make such
				assistance desirable;
								(C)present programs
				that relate the personal experience of the Corps member for the purpose of
				promoting public awareness of the Corps, its role in public land management
				agencies, and its availability to potential participants; and
								(D)create nonpersonal
				interpretive products, such as website content, Junior Ranger program books,
				printed handouts, and audiovisual
				programs.
								.
					(E)In paragraph (4) (as so redesignated), by
			 striking Appropriate conservation projects and inserting
			 Appropriate natural and cultural resources conservation
			 projects.
					(7)In subsection (f)
			 (as redesignated by paragraph (4)), by striking those projects
			 which and inserting priority projects and other projects
			 that.
				(8)By adding at the
			 end the following:
					
						(h)Other
				participantsThe Secretary
				may allow volunteers from other programs administered by the Secretary to
				participate as volunteers in projects carried out under this section on such
				terms as the Secretary considers
				appropriate.
						.
				(e)Residential
			 conservation centers and program supportSection 205 of the Act
			 is amended as follows:
				(1)In subsection
			 (a)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalSecretary may
				establish residential conservation centers for—
								(A)such housing, food service, medical care,
				transportation, and other services as the Secretary deems necessary for the
				Public Lands Service Corps; and
								(B)the conduct of appropriate residential
				conservation projects under this
				Act.
								;
					(B)in paragraph (4),
			 by striking with a State and inserting with another
			 Federal
					(C)by striking
			 paragraph (2); and
					(D)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
					(2)In subsection
			 (b)—
					(A)by striking
			 The Secretary and inserting the following:
						
							(1)The
				Secretary
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)The Secretary may make arrangements with
				other Federal agencies, States, local governments, or private organizations to
				provide temporary housing as needed and available.
							(3)In project areas where Corps members can
				reasonably be expected to reside at their own homes, the Secretary may fund or
				provide transportation to and from project
				sites.
							.
					(3)By redesignating
			 subsection (d) as subsection (g).
				(4)By inserting after
			 subsection (c) the following:
					
						(d)FacilitiesThe Secretary may, as an appropriate
				natural and cultural resources conservation project, direct Corps participants
				to aid in the construction of residential conservation center facilities,
				including housing.
						(e)Green
				buildingsThe Secretary may seek the assistance of the Secretary
				of Energy in identifying and using solar and other green building technologies
				and modular housing designs that may be adapted for residential conservation
				center facilities, including—
							(1)designs from the
				Department of Energy’s Solar Decathlon competition; and
							(2)logistical support, assistance and training
				from Solar Decathlon participants.
							(f)MentorsThe
				Secretary may recruit from programs, such as agency volunteer programs, and
				from veterans groups, military retirees, and active duty personnel, such adults
				as may be suitable and qualified to provide training, mentoring, and
				crew-leading services to Corps
				participants.
						.
				(5)In subsection (g)
			 (as so redesignated), by striking that are appropriate and all
			 that follows through the period and inserting that the Secretary
			 determines to be necessary for the residential conservation
			 center..
				(f)Resource
			 assistants and consulting internsSection 206 of the Act is
			 amended as follows:
				(1)In subsection (a), by striking The
			 Secretary is authorized, to provide individual placements of resource
			 and inserting the following:
					
						The Secretary is
			 authorized, to provide individual placements of the
			 following:(1)Resource
						.
				(2)In subsection
			 (a)(1) (as so designated), by striking law, rule regulations and
			 inserting laws, rules, or regulations.
				(3)By inserting after subsection (a)(1) (as so
			 designated), the following:
					
						(2)Consulting interns with any Federal land,
				coastal, or ocean management agency under the jurisdiction of the Secretary to
				carry out management analysis activities on behalf of the agency. To be
				eligible for selection as a consulting intern, an individual must be a current
				enrollee and have completed at least one full year at a graduate or
				professional school that has been accredited by an accrediting body that has
				been recognized by the Secretary of Education. The Secretary may select
				consulting interns without regard to the civil service and classification laws,
				rules, or regulations of the United
				States.
						.
				(4)In subsection
			 (b)—
					(A)by striking
			 Whenever and inserting (1) Whenever; and
					(B)by adding at the
			 end the following:
						
							(2)Whenever one or more nonprofit
				organizations can provide, in the judgment of the Secretary, appropriate
				recruitment and placement services to fulfill the requirements of this section,
				the Secretary may implement this section through such nonprofit organizations.
				Participating nonprofit organizations shall contribute to the expenses of
				providing and supporting the consulting interns through private sources of
				funding, at a level equal to 10 percent of the total costs of each participant
				in the consulting internship program who has been recruited and placed through
				that nonprofit organization. Any such participating nonprofit organization
				shall be required, by the respective land, coastal, or ocean management agency,
				to submit an annual report evaluating the scope, size, and quality of the
				program, including the value of work contributed by the consulting interns, to
				the mission of the
				agency.
							.
					(g)Technical
			 amendmentThe Act is amended
			 by redesignating sections 207, 208, 209, 210, and 211 as sections 209, 210,
			 211, 212, and 213, respectively.
			(h)Indian Youth
			 Service CorpsThe Act is
			 amended by inserting after section 206 the following:
				
					207.Indian Youth
				Service Corps
						(a)Authorization
				of competitive grantsThe Secretary is authorized to enter into
				cooperative agreements with, or make competitive grants to, Indian tribes and
				tribally authorized organizations for the establishment and administration of
				Indian Youth Corps.
						(b)ApplicationTo
				be eligible to receive assistance under this section, an Indian tribe or
				tribally authorized organization shall submit to the Secretary an application
				at such time, in such manner, and containing such information as the Secretary
				may require, including—
							(1)a description of
				the methods by which Indian youth will be recruited for and retained in the
				Indian Youth Corps;
							(2)a description of
				the projects to be carried out by the Indian Youth Corps;
							(3)a description of
				how the projects were identified by the Indian tribe or community to be served;
				and
							(4)an explanation of
				the impact of, and the direct community benefits provided by the proposed
				projects.
							.
			(i)GuidanceThe
			 Act is amended by inserting after section 207 the following:
				
					208.GuidanceNot later than 18 months after funds are
				made available for this purpose, the Secretaries shall issue guidelines for the
				management of the Public Lands Service Corps programs for use by regional and
				State directors, and the supervisors of individual parks, forests, districts,
				sanctuaries, reserves, and
				refuges.
					.
			(j)Living
			 allowances and terms of serviceSection 209 of the Act (as redesignated by
			 subsection (g)) is amended—
				(1)in subsection (a)—
					(A)by inserting or the Indian Youth
			 Corps before and each resource assistant; and
					(B)by adding at the end the
			 following:
						
							The Secretary
			 may—(1)apply a cost-of-living differential to such
				allowances; and
							(2)reimburse Corps members for travel costs at
				the beginning and end of their term of service if the Secretary deems
				appropriate.
							;
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Terms of
				serviceEach participant in the Public Lands Service Corps or the
				Indian Youth Service Corps and each resource assistant shall agree to
				participate in the respective Corps or serve as a resource assistant, as
				applicable, for such term of service as may be established by the Secretary
				enrolling or selecting the individual. With respect to the Indian Youth Service
				Corps, the term of service shall be established in consultation with the
				affected Indian tribe or tribally authorized
				organization.
						;
				and
				(3)in subsection
			 (c)—
					(A)in the subsection
			 heading, by inserting preference and future employment after
			 Hiring;
					(B)in paragraph (1),
			 by striking and at the end;
					(C)by amending
			 paragraph (2) to read as follows:
						
							(2)provide to a former member of the Public
				Lands Service Corps or the Indian Youth Service Corps noncompetitive hiring
				status for a period of not more than 2 years after the date on which the
				member's service with the respective Corps is complete, if the
				candidate—
								(A)has served a minimum of 960 hours on an
				appropriate natural or cultural resource conservation project that included at
				least 120 hours through the Public Lands Service Corps or the Indian Youth
				Service Corps; and
								(B)meets Office of Personnel Management
				qualification standards for the position to which the candidate is
				applying;
								;
				and
					(D)by adding at the
			 end the following:
						
							(3)provide to an individual who has
				successfully fulfilled the consulting internship program noncompetitive hiring
				status for a period of not more than 2 years after the date on which the
				individual has completed a graduate degree from an accredited institution;
				and
							(4)provide, or enter into contracts or
				cooperative agreements with qualified employment agencies to provide, alumni
				services such as job and education counseling, referrals, verification of
				service, communications, and other appropriate services to members who have
				completed their Public Lands Service Corps or Indian Youth Service Corps term
				of
				service.
							.
					(k)National
			 service educational awardsSection 210 of the Act (as
			 redesignated by subsection (g)) is amended—
				(1)in subsection
			 (a), by inserting or the Indian Youth Service Corps before
			 or a resource assistant; and
				(2)in subsection
			 (b), by inserting respective before Corps.
				(l)NondisplacementSection
			 211 of the Act (as redesignated by subsection (g)) is amended by inserting
			 or the Indian Youth Service Corps before , to all
			 activities.
			(m)FundingSection
			 212 of the Act (as redesignated by subsection (g)) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by adding at the end the following: The Secretary may reduce the
			 non-Federal costs of a project to not less than 10 percent if the Secretary
			 determines that the reduction is necessary to enable participation from a
			 greater range of organizations.; and
					(B)in paragraph
			 (2)—
						(i)by
			 striking the paragraph designation and heading and inserting the
			 following:
							
								(2)Corps
				projects
								;
				and
						(ii)in
			 the first sentence, by inserting or Indian Youth Corps before
			 and carrying out; and
						(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Funds available
				under National and Community Service ActIn order to carry out
				this Act, the Secretary shall be eligible to apply for and receive assistance
				under section 121(b) of the National and Community Service Act (42 U.S.C.
				12571(b)).
						.
				(n)Authorization of
			 appropriationsSection 213 of
			 the Act (as redesignated by subsection (g)) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				generalThere are authorized to be appropriated such sums as may
				be necessary to carry out this
				Act.
						;
				(2)by striking
			 subsection (b); and
				(3)by redesignating
			 subsection (c) as subsection (b).
				
